COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

    IN THE INTEREST OF M. S. V., MINOR           §             No. 08-20-00088-CV
    CHILD,
                                                 §                Appeal from the
                       Appellant.
                                                 §              388th District Court

                                                 §           of El Paso County, Texas

                                                 §            (TC# 2012DCM10912)

                                            §
                                          ORDER

       The Court has considered the motion filed by Appellant and will grant the motion as

follows:

•   The Court will, in considering the appeal in Cause No. 08-20-00087-CV, take judicial notice

    of the appellate record in Cause No. 08-20-00088-CV, and vice versa.

       IT IS SO ORDERED this 20th day of October, 2020.

                                                     PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.